CPLR article 78 proceeding transferred to this Court by order of Supreme Court, Wyoming County (Dadd, J.), entered October 19, 2001, seeking to annul a determination of respondent after a Tier III hearing.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: The record, including the misbehavior report, the testimony adduced at the hearing and the confidential testimony of an informant, contains substantial evidence to support the determination that petitioner violated inmate rules 104.11 (7 NYCRR 270.2 [B] [5] [ii]), 100.10 (7 NYCRR 270.2 [B] [1] [i]) and 113.10 (7 NYCRR 270.2 [B] [14] [i]). Contrary to the contention of petitioner, annulment of the determination is not required based on respondent’s failure to provide him with the “To/From Memos” that he requested. The memos are not exculpatory and petitioner has shown no prejudice resulting from respondent’s failure to provide him with the memos (see, Matter of Duamutef v Johnson, 266 AD2d 823, 824, lv denied *84994 NY2d 759). Present — Pigott, Jr., P.J., Pine, Hayes, Hurlbutt and Lawton, JJ.